         Case 1:11-cv-00564-MBH Document 140 Filed 07/23/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


MICHAEL ETCHEGOINBERRY, et al.,
                                                       No. 11-564 L
                        Plaintiffs,
                                                       Senior Judge Marian Blank Horn
       v.
                                                       Electronically filed on
THE UNITED STATES OF AMERICA,                          July 23, 2020

                        Defendant.


                                PLAINTIFFS’ STATUS REPORT

       Pursuant to this Court’s July 20, 2020 Order (ECF 139), Plaintiffs hereby notify the Court

that they intend to file an amended complaint in the above-captioned litigation. Per the Court’s

July 20 Order, Plaintiffs will confer with counsel for the United States and will either submit a

proposed schedule for proceeding or will request a status conference by Friday, July 31, 2020.


 Dated: July 23, 2020                              Respectfully submitted,

                                                   BEVERIDGE & DIAMOND, P.C.

                                                           /s/ Eric L. Klein
                                                   Eric L. Klein
                                                   Gus B. Bauman
                                                   1350 I Street, N.W., Suite 700
                                                   Washington, DC 20005
                                                   Tel: (202) 789-6000 / Fax: (202) 789-6190
                                                   Email: eklein@bdlaw.com
                                                           gbauman@bdlaw.com

                                                   KERSHAW, COOK & TALLEY PC
                                                   William A. Kershaw
                                                   401 Watt Avenue
                                                   Sacramento, CA 95864
                                                   Tel: (916) 779-7000 / Fax: (916) 721-2501
                                                   Email: bill@kctlegal.com

                                                   Counsel for Plaintiffs
        Case 1:11-cv-00564-MBH Document 140 Filed 07/23/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2020, a true copy of the foregoing document was served

on all counsel of record using the Court’s CM/ECF system.



                                    /s/ Eric L. Klein
                                      Eric L. Klein
